Title: From Benjamin Franklin to Peter Collinson, 18 October 1748
From: Franklin, Benjamin
To: Collinson, Peter


Sir
Philada. Oct. 18. 1748
I have receiv’d your several Favours of April 1. June 2. June 14 and Augt. 20, and some others, with all the Books and Pamphlets you have sent at sundry Times for the Library Company: We wish it were in our Power to do you or any Friend of yours some Service in Return for your long-continued Kindness to us.
I am pleas’d to hear that my Electrical Experiments were acceptable to the Society, and shall be glad to see the Ingenious Mr. Watson’s new Piece on that Subject, when he thinks fit to publish it. Of late we have done but little here in that Way; but possibly may resume those Enquiries this coming Winter, as the approaching Peace gives us a Prospect of being more at Ease in our Minds: If any thing new arises among us, I shall not fail to communicate it to you.
Our Friend Bartram show’d me some Queries you sent him relating to the Country back of us. My Son is just return’d from a Journey to Ohio with Conrad Weiser; from their Journals, &c. he may collect Answers to most of them; if John has not done it by this Vessel, I will by the next.

Mr. Kalm has been much out of Town since his Arrival, and is now gone to New York. I hear he proposes to Winter here; no Service I can do him shall be wanting; but hitherto we have but little Acquaintance.
The L. Company will shortly send you a Bill. I am, with great Esteem and Respect, Sir, Your most obliged humble Servant
B Franklin
Mr. Collinson
